Title: To George Washington from Israel Shreve, 22 June 1785
From: Shreve, Israel
To: Washington, George



Dear Sir
Burlington State of New Jersey 22nd June 1785

I have been told you hold large tracts of Land upon the Waters of the Ohio Either upon the great Kanhawa or Licking Creek or both, since the Peace I with several others have an Inclination to become Adventureers to the back Country some where in that Quarter—have long Wated to hear the Determination of Congress respecting the Sale of the Lands in the New States, but had no Idea of such a plan as they have Fixed, the Land no Less than a Dollar ⅌ Acre, and then take it by guess and how long before this plan is carried into Execution cannot be known, I am no Speculator hold no Cirtifecates but for my own Services which I have kept with a vew of Purchaceing Land. Whether it would not be your Advantage to sell about ten Thousand

acres at a Moderate price to be paid for in final Settle Notes Includeing Interest due thereon, to be Immediately Setled with good farmers from New Jersey, which I will engage to do, If you should Incline to Oblige me with such a purchace Adjoining the Ohio River where the Land is good well Watered and one or more good Mill Scites thereon please to Send me a Draft of the Tract So that I can find it—I have the Maps of the Country and should chuse to see it and Call upon you on my return and Confirm the Bargain. I was Bred a farmer and am Determined If life and health Permits to go some where Back to settle and have thought If you could oblige me it would be an Advantage to you in Selling or Improveing your Adjoining Land, however this I Leave for you to Determine. I am Sir with Great respect your Excellencys Most Obedient Servent

Israel Shreve


P.S. My son that was in the Army with me is a good Surveyor and will go with me to settle in that Country. I. Shreve.
If you incline to Sell please to send me the price and Quantity you will part with. I.S.

